
	
		IB
		House Calendar No. 56
		112th CONGRESS
		1st Session
		S. 266
		[Report No.
		  112–171]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 18, 2011
			Referred to the Committee on Natural
			 Resources
		
		
			July 20, 2011
			Referred to the House Calendar and ordered to be
			 printed
		
		AN ACT
		To redesignate the Noxubee National
		  Wildlife Refuge as the Sam D. Hamilton Noxubee National Wildlife Refuge.
		  
	
	
		1.Redesignation of the Noxubee National
			 Wildlife Refuge
			(a)In generalThe Noxubee National Wildlife Refuge,
			 located in the State of Mississippi, is redesignated as the Sam D.
			 Hamilton Noxubee National Wildlife Refuge.
			(b)Boundary revisionNothing in this Act prevents the Secretary
			 of the Interior from making adjustments to the boundaries of the Sam D.
			 Hamilton Noxubee National Wildlife Refuge (referred to in this section as the
			 Refuge), as the Secretary determines to be appropriate, to carry
			 out the mission of the National Wildlife Refuge System in accordance with the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.) and any other applicable authority.
			(c)Addition of landNothing in this Act prevents the Secretary
			 of the Interior from adding to the Refuge new land or parcels of the National
			 Wildlife Refuge System, as the Secretary determines to be appropriate, to carry
			 out the mission of the National Wildlife Refuge System in accordance with the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.) and any other applicable authority.
			(d)ReferencesAny reference in any statute, rule,
			 regulation, executive order, publication, map, paper, or other document of the
			 United States to the Noxubee National Wildlife Refuge is deemed to refer to the
			 Sam D. Hamilton Noxubee National Wildlife Refuge.
			
	
		July 20, 2011
		Referred to the House Calendar and ordered to be
		  printed
	
